PER CURIAM.
Appellant challenges the trial court’s deviation from a recommended level 6 disposition to a level 8 commitment, without first seeking another recommendation from the Department of Juvenile Justice, relying on E.D.P. v. State, 23 Fla. L. Weekly D348 (Fla. 1st DCA Jan.27, 1998). rev. granted, No. 92,345, 712 So.2d 1203 (Fla. May 19, 1998); J.P.M. v. State, 688 So.2d 458 (Fla. 1st DCA 1997); S.R. v. State, 683 So.2d 576 (Fla. 1st DCA 1996). We have recently rejected this argument in H.H. v. State, 23 Fla. L. Weekly D1499, 712 So.2d 1203 (Fla. 5th DCA June 19, 1998), where, as here, the trial court increased the restrictiveness level over that recommended by the Department, and stated on the record its reasons for such departure.
AFFIRMED.
COBB and HARRIS, JJ., and ORFINGER, M. Senior Judge, concur.